Case 20-33177-KRH         Doc 10     Filed 08/03/20 Entered 08/03/20 14:58:48           Desc Main
                                    Document      Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

In re:                                                       Case No. 20-33177-KRH
         Kandise Nadine Lucas
         514 East Williamsburg Road
         Sandston, VA 23150
         SSN/ITTN: xxx-xx-2827
            Debtor                                           Chapter 13

                            NOTICE OF MOTION AND HEARING

       Come now, Debtor(s), by counsel, having filed a Motion to Extend the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(3)(B).

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one.

     NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE
HELD AT THE UNITED STATES BANKRUPTCY COURT, U.S. COURTHOUSE, 701
EAST BROAD STREET, COURTROOM 5000, RICHMOND, VIRGINIA, 23219, ON
AUGUST 19, 2020, AT 12:00 P.M.

       If you want to be heard on this matter, then on or before three (3) days from the date of
the hearing, you or your attorney must:

         1. File with the court, at the address below, a written response pursuant to Local Rule
            9013-1(H). If you mail your response to the Court for filing, you must mail it early
            enough so that the Court will receive it on or before the date stated above.

                               Clerk of Court
                               United States Bankruptcy Court
                               701 East Broad Street, Suite 4000
                               Richmond, VA 23219



         2. You must also mail a copy to:


KIMBERLY A. CHANDLER, VSB# 47897
ELIZABETH EGAN, VSB# 44849
CHANDLER LAW FIRM
P.O. Box 17586
Richmond, VA 23226
Office: (804) 353-1971
Fax: (480)393-5764
Counsel for Debtors
Case 20-33177-KRH        Doc 10    Filed 08/03/20 Entered 08/03/20 14:58:48           Desc Main
                                  Document      Page 2 of 7



                              CHANDLER LAW FIRM
                              P.O. Box 17586
                              Richmond, VA 23226

       3.             Attend the hearing scheduled above.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Motion and may enter an Order granting the requested relief.

                                             Respectfully submitted,

                                            Kandise Nadine Lucas
                                            By Counsel

                                             By: /s/ Kimberly A. Chandler
                                             Kimberly A. Chandler, VSB# 47897
                                             Elizabeth Egan, VSB# 44849
                                             CHANDLER LAW FIRM
                                             Counsel for Debtors




                            CERTIFICATE OF SERVICE

        I certify that on August 3, 2020, a copy of this Notice of Motion and Hearing has
been mailed electronically or via first class mail to the Chapter 13 Trustee, the United
States Trustee and all creditors as set forth on the attached mailing matrix.


                                             /s/ Kimberly A. Chandler
                                             Kimberly A. Chandler, VSB# 47897
                                             Elizabeth Egan, VSB# 44849
                                             CHANDLER LAW FIRM
                                             Counsel for Debtors
Case 20-33177-KRH          Doc 10      Filed 08/03/20 Entered 08/03/20 14:58:48        Desc Main
                                      Document      Page 3 of 7



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

   In re:                                                       Case No. 20-33177-KRH
            Kandise Nadine Lucas
            514 East Williamsburg Road
            Sandston, VA 23150
            SSN/ITTN: xxx-xx-2827
               Debtor                                           Chapter 13


                     MOTION TO EXTEND THE AUTOMATIC STAY

            COMES NOW Kandise Nadine Lucas (the “Debtor”), by counsel, pursuant to 11

   U.S.C. § 362(c)(3)(B), file the following Motion to Extend the Automatic Stay and

   affirmatively state as follows:

                                            Jurisdiction

            1.      Jurisdiction of this Court over the instant matter is based upon 28 U.S.C.

   §§1334 and 157 in that this action arises in and relates to the bankruptcy case of the

   Debtor(s), a Chapter 13 case having been filed in this Court on July 23, 2020 (hereinafter

   the “Petition Date”).

            2.      This proceeding is a core proceeding under 28 U.S.C. §157(b)(2)(A) and

   (G).

            3.      Venue is proper pursuant to 28 U.S.C. §1409.


                                         Background Facts

            4.      On July 23, 2020, the Debtor filed in this Court a petition for relief (the

   “Instant Case”) under Chapter 13 of the Bankruptcy Code, 11 U.S.C. 101, et seq.

   KIMBERLY A. CHANDLER, VSB# 47897
   CHANDLER LAW FIRM
   P.O. Box 17586
   Richmond, VA 23226
   Office: (804) 545-0737
   Fax: (480)393-5764
   Counsel for Debtors
Case 20-33177-KRH          Doc 10    Filed 08/03/20 Entered 08/03/20 14:58:48            Desc Main
                                    Document      Page 4 of 7



          5.          Carl M. Bates was appointed to serve as Chapter 13 Trustee in this case

   (the “Trustee”).

          6.      The Debtor has filed two (2) prior bankruptcy cases in this Court: Chapter

   7 bankruptcy filed on December 01, 2004, and discharged on May 04, 2005 (Case No.

   04-41057); Chapter 13 bankruptcy filed on February 24, 2020, and dismissed on July 17,

   2020 (Case No. 20-30950) (the “Prior Case”).

          7.          During the pendancy of the Previous Case, the Debtor failed to meet

   procedural deadlines, causing the case to be dismissed. (Affidavit by Debtor to be filed

   via Pacer prior to hearing).

                                         Facts of the Instant Case

          8.      In the Instant Case, the Debtor proposes a Chapter 13 Plan (the “Plan”)

   that commits all of her disposable income.

          9.          Because the Instant Case was filed within one (1) year of the dismissal of

   the Previous Case, the automatic stay in the Instant Case will expire “with respect to any

   action taken with respect to a debt or property securing such debt or with respect to any

   lease . . . on the 30th day after [the Petition Date],” unless the Court extends the

   automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

          10.     Thus the Court should find the Instant Case has been filed in good faith

   and enter an Order extending the automatic stay as to all creditors, as to the Debtor and

   her property, and as to the property of the estate for the duration of the Instant Case.

          WHEREFORE, the Debtor respectfully request that this Honorable Court enter an

   Order extending the automatic stay as to all creditors, as to the Debtor and her property,

   and as to the property of the estate for the duration of the Instant Case and for such other
Case 20-33177-KRH       Doc 10     Filed 08/03/20 Entered 08/03/20 14:58:48            Desc Main
                                  Document      Page 5 of 7



   and further relief as to the Court shall be deemed appropriate.


                                                 Respectfully submitted,

                                                 Kandise Nadine Lucas

                                                 By Counsel

                                                 By: /s/ Kimberly A. Chandler
                                                 Kimberly A. Chandler, VSB# 47897
                                                 Elizabeth Egan, VSB# 44849
                                                 CHANDLER LAW FIRM
                                                 Counsel for Debtors



                                CERTIFICATE OF SERVICE

           I certify that on August 3, 2020, a copy of the foregoing was mailed
   electronically or via first class mail, postage prepaid, to the Standing Chapter 13
   Trustee, the United States Trustee, and all creditors as set forth on the attached mailing
   matrix.

                                                 /s/ Kimberly A. Chandler
                                                 Kimberly A. Chandler, VSB# 47897
                                                 Elizabeth Egan, VSB# 44849
                                                 CHANDLER LAW FIRM
                                                 Counsel for Debtors
              Case 20-33177-KRH         Doc 10    Filed 08/03/20          Entered 08/03/20 14:58:48     Desc Main
Label Matrix for local noticing             UnitedDocument
                                                   States BankruptcyPage
                                                                     Court 6 of 7         AIS Portfolio Services, LP
0422-3                                      701 East Broad Street                         4515 N Santa Fe Ave
Case 20-33177-KRH                           Richmond, VA 23219-1888                       Oklahoma City, OK 73118-7901
Eastern District of Virginia
Richmond
Mon Aug 3 10:22:01 EDT 2020
Advocates for Equity in Schools             Amanda Simons                                 Ashley Funding Services
4206 Chamberlayne Avenue                    11901 Iron Bridge Road                        c/o Resurgent Capital Services
Richmond, VA 23227-5010                     Chester, VA 23831-1458                        PO Box 10587
                                                                                          Greenville, SC 29603-0587


Ballato Law Firm PC**                       Capital One Bank                              Capital One Bank (USA), N.A.
3721 Westerre Pkwy                          Attn: Bankruptcy                              by American InfoSource as agent
Suite A                                     Po Box 30285                                  4515 N Santa Fe Ave
Richmond, VA 23233-1332                     Salt Lake City, UT 84130-0285                 Oklahoma City, OK 73118-7901


Capital One Financial                       Charles Lucas                                 Cjw Medical Center
1680 Capital One Dr                         514 East Williamsburg Road                    Resurgent Capital Services
Mc Lean, VA 22102-3407                      Sandston, VA 23150-1703                       PO Box 1927
                                                                                          Greenville, SC 29602-1927


Commonwealth Lab Consultants                EdFinancial Services                          First Investors Corporation*
PO Box 36559                                Attn: Bankruptcy                              380 Interstate North Parkway
Martinsville, VA 24115-5468                 Po Box 36008                                  Ste 300
                                            Knoxville, TN 37930-6008                      Atlanta, GA 30339-2222


First Investors Servicing Corporation       Henrico Courts                                Henrico Doctor’s Hospital
380 Interstate North Parkway Ste 300        4301 Parham Road                              Resurgent Capital Services
Atlanta, GA 30339-2222                      Henrico, VA 23228-2745                        PO Box 1927
                                                                                          Greenville, SC 29602-1927


Kim Taylor                                  Meridian Resource Company                     NAPA Virginia
1409 Eastridge Road                         PO Box 659940                                 PO Box 8005
Henrico, VA 23229-5501                      San Antonio, TX 78265-9138                    Cleveland, TN 37320-8005



(p)NATIONSTAR MORTGAGE LLC                  Navient Solutions Inc                         Sheltering Arms Hosp
PO BOX 619096                               Po Box 9500                                   Applied Business Services
DALLAS TX 75261-9096                        Wilkes Barre, PA 18773-9500                   617 Southside Rd
                                                                                          Edenton, NC 27932-8922


Synchrony Bank/Amazon                       Synchrony Bank/Amazon                         Thomas H. Robers & Assoc PC
Attn: Bankruptcy                            Po Box 965015                                 105 S. 1st Street
Po Box 965060                               Orlando, FL 32896-5015                        Richmond, VA 23219-3718
Orlando, FL 32896-5060


U.S. Attorney’s Office                      Valley Credit Service, Inc                    Wells Fargo
919 East Main Street, Suite 1900            P.o. Box 7090                                 7711 Plantation Rd #
Richmond, VA 23219-4625                     Charlottesville, VA 22906-7090                R4058015
                                                                                          Roanoke, VA 24019-0000
              Case 20-33177-KRH               Doc 10       Filed 08/03/20         Entered 08/03/20 14:58:48             Desc Main
Wells Fargo Bank NA                                  WellsDocument
                                                           Fargo Bank NA     Page 7 of 7                  Carl M. Bates
Attn: Bankruptcy                                     Credit Bureau Dispute Resoluti                       341 Dial 866-813-0912 Code: 8576180
1 Home Campus Mac X2303-01a                          Des Moines, IA 50306-0000                            P. O. Box 1819
Des Moines, IA 50328-0001                                                                                 Richmond, VA 23218-1819


John P. Fitzgerald, III                              Kandise Nadine Lucas                                 Kimberly Alice Chandler
Office of the US Trustee - Region 4 -R               514 East Williamsburg Road                           Chandler Law Firm
701 E. Broad Street, Ste. 4304                       Sandston, VA 23150-1703                              P.O. Box 17586
Richmond, VA 23219-1849                                                                                   Richmond, VA 23226-7586




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Nationstar Mortgage, LLC                             End of Label Matrix
D/B/A Mr. Cooper                                     Mailable recipients    35
PO Box 619096                                        Bypassed recipients     0
Dallas, TX 75261-9741                                Total                  35
